DETAILED ACTION

This Office action follows the Restriction Requirement filed on 1/6/2021 and is responsive to applicant’s reply filed on 2/16/2021. Claims 1-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, including claims 1-11 and Species D, embodied by Species 4A-4D in the reply filed on 2/16/2021 is acknowledged.
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings filed on 10/4/2019 are acceptable for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “said drainage channels” (line 13) is indefinite because the limitation lacks proper antecedent basis in the claim. Note that the claim previously recites “one or more drainage channels”, but does not require more than one of the drainage channels.
Claims 2-9, “A furring strip” is indefinite because it is unclear if the limitation is referring to the furring strip of claim 1, or a different/additional furring strip. If the limitation is referring to the same furring strip of claim 1, the examiner recommends reciting, “The furring strip” to clarify.
Claim 4, “the dimples” are indefinite because the limitation lacks proper antecedent basis in the claims. See also claim 5.
Claim 5, “approximately” as used throughout the claim is a relative term which renders the claim indefinite. The term “approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See also claims 7 and 9.
See also claims 10 and 11.
Claim 6, “each of the openings” is indefinite because the limitations lack proper antecedent basis in the claims.
Claim 10, “the exterior” is indefinite because the limitation lacks proper antecedent basis in the claims. See also claim 11.
Claim 10, “a furring strip” (line 3) is indefinite because it is unclear if the limitation is referring to the same or a different/additional furring strip previously recited. If the limitation is referring to the same furring strip previously recited, the examiner recommends reciting, “the furring strip” to clarify. See also claim 11.
Claim 10, “at least one wall cladding panel” is indefinite because the limitation is recited twice in the claim. Is the second recitation referring to a different/additional wall cladding panel, or the same wall cladding panel previously recited?
The remainder of the claims are dependent upon directly or indirectly a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,815,669 (‘reference patent’). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to substantially the same invention, with minor differences in phraseology, with the claims of the reference patent being narrower than the claims of the instant invention, thus encompassing the scope of the claims of the instant invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 10 and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by WO 00/63506 (‘WO ‘506’).
Claim 1, WO ‘506 provides a furring strip for mounting a wall cladding article to a building substrate, the furring strip comprising:
a substantially planar face (110; Figs. 4, 8 and 11) defined generally by a length 
a plurality of substantially planar webs (120, 140; Figs. 4, 8 and 11), each substantially planar web extending from the first edge or the second edge of the substantially planar face (Figs. 4, 8 and 11); and
a plurality of substantially planar legs (125, 145; Figs. 4, 8 and 11) parallel to the substantially planar face (Figs. 4, 8 and 11), each substantially planar leg extending from one of the plurality of substantially planar webs at an end opposite the substantially planar face (Figs. 4, 8 and 11);
wherein the substantially planar face comprises a plurality of protrusions (protrusions on each side of 150; Figs. 4, 8 and 11) configured to produce one or more drainage channels 150 between the substantially planar face and a cladding article 300 secured to the substantially planar face (Fig. 6), said drainage channels defining at least one gravity-assisted fluid flow path when the furring strip is mounted in a horizontal or vertical orientation (gravity is inherently present since the furring strip is not installed in a vacuum; the curved portions of the channel 150 provide at least one gravity-assisted fluid flow path when the furring strip is mounted in a horizontal or vertical orientation under the broadest reasonable interpretation, as exceedingly broadly claimed; Figs. 4, 8 and 11).
Claim 2, WO ‘506 further provides wherein each of the plurality of substantially planar legs comprises a plurality of protrusions (124, 144; Figs. 4, 8 and 11) configured to produce one or more drainage channels (126, 146; Figs. 4, 8 and 11) between the 
Claim 10, WO ‘506 provides a wall cladding system having a multifunction structural furring,
the wall cladding system comprising a furring strip as claimed in Claim 1 (see rejection of claim 1 as above) and at least one wall cladding panel (300; Figs. 8 and 11),
wherein the furring strip is mounted to the exterior of a building substrate 50 such that the substantially planar legs abut the building substrate (Figs. 8 and 11); and
at least one wall cladding panel (one of the panels 300) mounted to the furring strip such that the plurality of protrusions of the substantially planar face abut the wall cladding panel (Figs. 8 and 11);
wherein an inner surface of the wall cladding panel, the outer side of the substantially planar face, and two or more of the protrusions of the substantially planar face define a first gravity-assisted drainage flow path (gravity is inherently present since the furring strip is not installed in a vacuum; an inner surface of the wall cladding panel, the outer side of the substantially planar face, and two or more of the protrusions of the substantially planar face provide a first gravity-assisted fluid flow path under the broadest reasonable interpretation, as exceedingly broadly claimed Figs. 8 and 11).  
Claim 11, WO ‘506 provides a wall cladding system having a multifunction structural furring,
the wall cladding system comprising a furring strip as claimed in Claim 2 (see rejection of claim 2 as above) and at least one wall cladding panel 300,
wherein the furring strip is mounted to the exterior of a building substrate 50 such 
the at least one wall cladding panel is mounted to the furring strip such that the plurality of protrusions of the substantially planar face abut the wall cladding panel (Figs. 8 and 11);
-3-Application No.: 16/603201Filing Date:October 4, 2019wherein an inner surface of the wall cladding panel, the outer side of the substantially planar face, and two or more of the protrusions of the substantially planar face define a first gravity-assisted drainage flow path (gravity is inherently present since the furring strip is not installed in a vacuum; an inner surface of the wall cladding panel, the outer side of the substantially planar face, and two or more of the protrusions of the substantially planar face provide a first gravity-assisted fluid flow path under the broadest reasonable interpretation, as exceedingly broadly claimed Figs. 8 and 11); and
wherein the building substrate, the inner sides of the substantially planar legs, and two or more of the protrusions of the substantially planar legs define a second gravity-assisted drainage flow path (gravity is inherently present since the furring strip is not installed in a vacuum; the building substrate, the inner sides of the substantially planar legs, and two or more of the protrusions of the substantially planar legs provide a second gravity-assisted fluid flow path under the broadest reasonable interpretation, as exceedingly broadly claimed Figs. 8 and 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson (US 20100146893) in view of Gilmour (US 5285615).
Claim 1, Dickinson teaches a furring strip for mounting a wall cladding article to a building substrate, the furring strip comprising:
a substantially planar face 2 defined generally by a length and a width (length and width of 2; Fig. 1), the substantially planar face comprising a first edge (first edge of 2; Fig. 1) and a second edge (second edge of 2; Fig. 1) opposite the first edge along the width (Fig. 1);
a plurality of substantially planar webs 3, each substantially planar web extending from the first edge or the second edge of the substantially planar face (Fig. 1); and
a plurality of substantially planar legs 4 parallel to the substantially planar face (Fig. 1), each substantially planar leg extending from one of the plurality of substantially planar webs at an end opposite the substantially planar face (Fig. 1);
wherein the substantially planar face comprises a plurality of dimples 17.
Dickinson does not teach the dimples being protrusions configured to produce one or more drainage channels between the substantially planar face and a cladding article secured to the substantially planar face, said drainage channels defining at least one gravity-assisted fluid flow path when the furring strip is mounted in a horizontal or vertical orientation.
However, Gilmour teaches dimples 54 comprising protrusions 56 configured to 
Claim 2, as modified above, the combination of Dickinson and Gilmour teaches all the limitations of claim 1, and further teaches wherein each of the plurality of substantially planar legs comprises a plurality of protrusions 56 configured to produce one or more drainage channels (spaces between 56; Figs. 2 and 4) between the substantially planar legs and a building substrate 22 secured to the substantially planar legs (Fig. 4).
Claim 3, as modified above, the combination of Dickinson and Gilmour teaches all the limitations of claim 1, and further teaches wherein the protrusions comprise an array of dimples extending from an outer side of the substantially planar face (Figs. 2 and 4).

Claim 5, Dickinson and Gilmour teach all the limitations of claim 1 as above. Dickinson does not teach wherein the dimples extend to a height of between approximately 0.03125 inches (0.7938mm) and approximately 0.25 inches (6.35mm) relative to the outer side of the substantially planar face. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the dimples extending to a height of between approximately 0.03125 inches (0.7938mm) and approximately 0.25 inches (6.35mm) relative to the outer side of the substantially planar face, with the reasonable expectation of optimizing the separation between the planar face and the abutting panel and the width of the drainage path, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).
Claim 6, Dickinson further teaches wherein each of the substantially planar webs comprises a plurality of openings 170 extending through the substantially planar web to accommodate water or air flow through the substantially planar web ([0071]; Figs. 9a and 9b).
Claim 7, Dickinson and Gilmour teach all the limitations of claim 1 as above. Dickinson does not teach wherein each of the openings has a width between approximately 0.1 inches (2.54mm) and approximately 0.3 inches (7.62mm), and a length between approximately 0.5 inches (1.27cm) and 1.5 inches (3.81cm). However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try In re Aller, 105 USPQ 233.
Claim 10, the combination of Dickinson and Gilmour teaches all the limitations of claim 1 as above, and further teaches a wall cladding system having a multifunction structural furring, the wall cladding system comprising a furring strip as claimed in Claim 1 (see rejection of claim 1 as above) and at least one wall cladding panel 40, wherein the furring strip is mounted to the exterior of a building substrate (32 or 36) such that the substantially planar legs abut the building substrate (Figs. 1 and 2); and at least one wall cladding panel 40 mounted to the furring strip such that the plurality of protrusions of the substantially planar face abut the wall cladding panel (Gilmour Fig. 4; see rejection of claim 1 as above); wherein an inner surface of the wall cladding panel, the outer side of the substantially planar face, and two or more of the protrusions of the substantially planar face define a first gravity-assisted drainage flow path (gravity is inherently present since the wall cladding system is not in a vacuum; the inner surface of the wall cladding panel, the outer side of the substantially planar face, and two or more of the protrusions of the substantially planar face provide a first gravity-assisted drainage flow path under the broadest reasonable interpretation as exceedingly broadly claimed; see rejection of claim 1; Dickinson Fig. 1; Gilmour Fig. 4).

.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over
WO 00/63506 (‘WO ‘506’) in view of Resso (US 20130291465).
Claim 6, WO ‘506 teaches all the limitations of claim 1 as above, but is silent as to each of the substantially planar webs comprising a plurality of openings extending through the substantially planar web. However, Resso teaches a furring strip comprising substantially planar webs (140, 150) each comprising a plurality of openings (144, 154) extending through the substantially planar web to accommodate water or air flow through the substantially planar web [0064]. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating a plurality of openings on each of the substantially planar webs extending through each of the substantially planar webs to accommodate water or air flow through the substantially planar web, to further prevent water from collecting and remaining on the furring strip.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over
WO 00/63506 (‘WO ‘506’) in view of Bombino (US 9499974).
Claim 8, WO ‘506 teaches all the limitations of claim 1 as above, and further teaches wherein the material is steel (page 1, first paragraph), and the gauge thickness is variable (page 13, second paragraph), but is silent as to the furring strip comprising rolled sheet steel having a thickness of at least 20 gauge and not greater than 16 gauge. However, Bombino teaches a strip comprising rolled sheet steel having a thickness of at least 20 gauge and not greater than 16 gauge (col. 4, lines 1-5). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the furring strip comprising rolled sheet steel having a thickness of at least 20 gauge and not greater than 16 gauge, with the reasonable expectation of In re Aller, 105 USPQ 233.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson (US 20100146893) in view of Gilmour (US 5285615) and further in view of Resso (US 20130291465).
Claim 8, Dickinson and Gilmour teach all the limitations of claim 1 as above. Dickinson further teaches the furring strip comprising a rolled sheet of steel [0064], [0074], but is silent as to the furring strip having a thickness of at least 20 gauge and not greater than 16 gauge. However, Bombino teaches a strip comprising rolled sheet steel having a thickness of at least 20 gauge and not greater than 16 gauge (col. 4, lines 1-5). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the furring strip comprising rolled sheet steel having a thickness of at least 20 gauge and not greater than 16 gauge, with the reasonable expectation of obtaining optimum strength and weight of the furring strip as desired, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over
WO 00/63506 (‘WO ‘506’) in view of Paradis (US 20080120932).
	Claim 9, WO ‘506 teaches all the limitations of claim 1 as above, but is silent as to a wind load of approximately 44.4 lbf (195.7 N) at two or more fastening points along .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson (US 20100146893) in view of Gilmour (US 5285615) and further in view of Paradis (US 20080120932).
Claim 9, Dickinson and Gilmour teach all the limitations of claim 1 as above. Dickinson is silent as to a wind load of approximately 44.4 lbf (195.7 N) at two or more fastening points along the substantially planar face producing a deflection between 0 and l/240 inches, where l is the span distance, expressed in inches (l/609.6cm when expressed in cm), between the fastening points. However, Paradis teaches a wall assembly, wherein a wind load of approximately 44.4 lbf (195.7 N) (see “Fastener Pull .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harris (US 3421281) appears to teach all the limitations of claims 1, 2, 10 and 11. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635


/JAMES M FERENCE/Primary Examiner, Art Unit 3635